The Supreme Court obtained jurisdiction of the executrix in respect to the matters here involved by personal service of a summons upon her. It also had jurisdiction of the subject of the action if the object thereof were the administration of property within the state of New York for the benefit of local creditors.
The court had jurisdiction of the administrator with the will annexed and the procedure adopted for bringing in such administrator was proper. The judgment, if one be recovered by the plaintiff, will bind the foreign administrator only to the extent of its interest in the res in the state of New York which is the subject of the action. For that purpose the administrator was properly substituted in the place of the executrix. The order should be affirmed, with costs, and the questions certified each answered in the affirmative.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Order affirmed.